EXHIBIT 10.10



RESTRICTED STOCK AGREEMENT

(PURSUANT TO THE TERMS OF THE

CONTINENTAL AIRLINES, INC.

1998 STOCK INCENTIVE PLAN)



This RESTRICTED STOCK AGREEMENT (this "Restricted Stock Agreement") is between
Continental Airlines, Inc., a Delaware corporation ("Company"), and
____________________ ("Recipient"), and is dated as of the date set forth
immediately above the signatures below.



Grant of Restricted Stock

. The Company hereby grants to Recipient all rights, title and interest in the
record and beneficial ownership of _______________(###,###) shares (the
"Restricted Stock") of Class B common stock, $.01 par value per share, of
Company ("Common Stock") subject to the conditions described in Paragraphs 4 and
5 as well as the other provisions of this Restricted Stock Agreement. The
Restricted Stock is granted pursuant to and to implement in part the Continental
Airlines, Inc. 1998 Stock Incentive Plan (as amended and in effect from time to
time, the "Plan") and is subject to the provisions of the Plan, which is hereby
incorporated herein and is made a part hereof, as well as the provisions of this
Restricted Stock Agreement. Recipient agrees to be bound by all of the terms,
provisions, conditions and limitations of the Plan and this Restricted Stock
Agreement. All capitalized terms have the meanings set forth in the Plan unless
otherwise specifically provided. All references to specified paragraphs pertain
to paragraphs of this Restricted Stock Agreement unless otherwise specifically
provided.





Custody of Restricted Stock

. Upon satisfaction of the vesting conditions set forth in Paragraph 4 or the
occurrence of any of the events contemplated by Paragraph 5(b) or 5(c), Company
shall issue and deliver to Recipient a certificate or certificates for such
number of shares of Restricted Stock as are required to be issued and delivered
under this Restricted Stock Agreement. Prior to the satisfaction of such vesting
conditions or the occurrence of such events, the Restricted Stock is not
transferable and shall be held in trust or in escrow pursuant to an agreement
satisfactory to the Administrator until such time as the applicable restrictions
on the transfer thereof have expired or otherwise lapsed.





Risk of Forfeiture

. Subject to Paragraphs 5(b) and 5(c), should Recipient's employment (defined
below) with Company and each subsidiary (as the term "subsidiary" is defined in
the Plan) terminate prior to any of the vesting dates set forth in Paragraph 4,
Recipient shall forfeit the right to receive the Restricted Stock that would
otherwise have vested on such dates.





Vesting Dates

. Subject to Paragraph 5, the shares of Restricted Stock subject to this
Restricted Stock Agreement shall vest in _____ percent (___%) increments on each
of ____________________.





Termination of Employment; Change in Control

. Voluntary or involuntary termination of employment, retirement, death or
Disability of Recipient, or occurrence of a Change in Control, shall affect
Recipient's rights under this Restricted Stock Agreement as follows:





Voluntary or Involuntary Termination

. If, other than as specified below, Recipient voluntarily terminates employment
(defined below) or if Recipient's employment is terminated involuntarily, then
Recipient shall forfeit the right to receive all shares of Restricted Stock that
have not theretofore vested pursuant to Paragraph 4.





Change in Control

. If a Change in Control shall occur, then immediately all nonvested Restricted
Stock shall fully vest, all restrictions (other than those described in
Paragraph 9) applicable to such Restricted Stock shall terminate and Company
shall release from escrow or trust and shall issue and deliver to Recipient a
certificate or certificates for all shares of Restricted Stock.





Retirement, Death or Disability

. If Recipient's employment is terminated by retirement, death or Disability,
then immediately all nonvested Restricted Stock shall fully vest, all
restrictions (other than described in Paragraph 9) applicable to Restricted
Stock shall terminate and Company shall release from escrow or trust and shall
issue and deliver to Recipient, or in the case of death, to the person or
persons to whom Recipient's rights under this Restricted Stock Agreement shall
pass by will or by the applicable laws of descent and distribution, or in the
case of Disability, to Recipient's personal representative, a certificate or
certificates for all Restricted Stock.





Definition of Employment

. For purposes of this Restricted Stock Agreement, "employment" means employment
by Company or a subsidiary. In this regard, neither the transfer of Recipient
from employment by Company to employment by a subsidiary nor the transfer of
Recipient from employment by a subsidiary to employment by Company shall be
deemed to be a termination of employment of Recipient. Moreover, the employment
of Recipient shall not be deemed to have been terminated because of absence from
active employment on account of temporary illness or during authorized vacation
or during temporary leaves of absence from active employment granted by Company
or a subsidiary for reasons of professional advancement, education, health, or
government service, or during military leave for any period if Recipient returns
to active employment within 90 days after the termination of military leave, or
during any period required to be treated as a leave of absence by virtue of any
valid law or agreement. The Administrator's determination in good faith
regarding whether a termination of employment of any type or Disability has
occurred shall be conclusive and determinative.





Ownership Rights

. Subject to the restrictions set forth herein and subject to Paragraph 8,
Recipient is entitled to all voting and ownership rights applicable to the
Restricted Stock, including the right to receive any dividends that may be paid
on Restricted Stock, whether or not vested.





Reorganization of Company and Subsidiaries

. The existence of this Restricted Stock Agreement shall not affect in any way
the right or power of Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in
Company's capital structure or its business, or any merger or consolidation of
Company or any issue of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Restricted Stock or the rights thereof, or the
dissolution or liquidation of Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.





Adjustment of Shares

. In the event of stock dividends, spin-offs of assets or other extraordinary
dividends, stock splits, combinations of shares, recapitalizations, mergers,
consolidations, reorganizations, liquidations, issuances of rights or warrants
and similar transactions or events involving Company ("Recapitalization
Events"), then for all purposes references herein to Common Stock or to
Restricted Stock shall mean and include all securities or other property (other
than cash) that holders of Common Stock of Company are entitled to receive in
respect of Common Stock by reason of each successive Recapitalization Event,
which securities or other property (other than cash) shall be treated in the
same manner and shall be subject to the same restrictions as the underlying
Restricted Stock.





9. Certain Restrictions. By accepting the Restricted Stock, Recipient agrees
that if at the time of delivery of certificates for shares of Restricted Stock
issued hereunder any sale of such shares is not covered by an effective
registration statement filed under the Securities Act of 1933 (the "Act"),
Recipient will acquire the Restricted Stock for Recipient's own account and
without a view to resale or distribution in violation of the Act or any other
securities law, and upon any such acquisition Recipient will enter into such
written representations, warranties and agreements as Company may reasonably
request in order to comply with the Act or any other securities law or with this
Restricted Stock Agreement.



10. Nontransferability of Award. This Award is not transferable other than by
will, the laws of descent and distribution or by qualified domestic relations
order. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Recipient.



11. Amendment and Termination. No amendment or termination of this Restricted
Stock Agreement which would impair the rights of Recipient shall be made by the
Board or the Administrator at any time without the written consent of Recipient.
No amendment or termination of the Plan will adversely affect the right, title
and interest of Recipient under this Restricted Stock Agreement or to Restricted
Stock granted hereunder without the written consent of Recipient.



12. No Guarantee of Employment. This Restricted Stock Agreement shall not confer
upon Recipient any right with respect to continuance of employment or other
service with Company or any subsidiary, nor shall it interfere in any way with
any right Company or any subsidiary would otherwise have to terminate such
Recipient's employment or other service at any time.



13. Withholding of Taxes. Company shall have the right to (i) make deductions
from the number of shares of Restricted Stock otherwise deliverable upon
satisfaction of the conditions precedent under this Restricted Stock Agreement
(and other amounts payable under this Restricted Stock Agreement) in an amount
sufficient to satisfy withholding of any federal, state or local taxes required
by law, or (ii) take such other action as may be necessary or appropriate to
satisfy any such tax withholding obligations.



14. No Guarantee of Tax Consequences. Neither Company nor any subsidiary nor the
Administrator makes any commitment or guarantee that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Restricted Stock Agreement.



15. Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement and this Restricted Stock
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.



16. Governing Law. The Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Texas to the extent federal law does
not supersede and preempt Texas law.



17. Miscellaneous Provisions.



(a) Not a Contract of Employment; No Acquired Rights. The adoption and
maintenance of the Plan shall not be deemed to be a contract of employment
between the Company or any of its subsidiaries and any person. Receipt of an
Award under the Plan at any given time shall not be deemed to create the right
to receive in the future an Award under the Plan, or any other incentive awards
granted to an employee of the Company or any of its subsidiaries, and shall not
constitute an acquired labor right for purposes of any foreign law. The Plan
shall not afford any recipient of an Award any additional right to severance
payments or other termination awards or compensation under any foreign law as a
result of the termination of such recipient's employment for any reason
whatsoever.



(b) Not a Part of Salary. The grant of an Award under the Plan is not intended
to be a part of the salary of Recipient.



(c) Foreign Indemnity. Recipient agrees to indemnify Company for the Recipient's
portion of any social insurance obligations or taxes arising under any foreign
law with respect to the grant of this Restricted Stock Award, the vesting of the
Restricted Stock or the sale or other disposition of the Restricted Stock.



(d) Conflicts With Any Employment Agreement. If Recipient has an employment
agreement with Company or any of its subsidiaries which contains different or
additional provisions relating to vesting of restricted stock awards, or
otherwise conflicts with the terms of this Restricted Stock Agreement, the
provisions of the employment agreement shall govern.



(e) Electronic Delivery and Signatures. Recipient hereby consents and agrees to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. If the Company establishes procedures for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), Recipient hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. Recipient consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.



(f) Stabilization Act. This Restricted Stock Agreement will be void (or the
grant of Restricted Stock hereunder shall be subject to reduction in any amount,
in each case as determined by the Committee in its sole discretion) if the
Company applies for a federal credit instrument under the Air Transportation
Safety and System Stabilization Act and the Committee determines that this
Agreement or such grant of Restricted Stock could reasonably be expected to
jeopardize the Company's ability to obtain or maintain federal credit
instruments under the Air Transportation Safety and System Stabilization Act, as
amended from time to time, and applicable rules and regulations thereunder.



 

 

IN WITNESS WHEREOF, the parties have entered into this Restricted Stock
Agreement as of the ___ day of ____________,_______.



 

"COMPANY"



CONTINENTAL AIRLINES, INC.

By Order of the Administrator



By:

Name:

Title:



 

"Recipient"



 

 



Name:

